UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-1634



JESSE R. LANCE,

                                             Plaintiff - Appellant,

          versus


WONDERLYN BELL; G. TURNER PERROW; K. DOUGLAS
THORNTON; BENJAMIN H. CULBERTSON; JACK M.
SCOVILLE, JR.; DAVID H. MARING; FRED H. MOORE,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Solomon Blatt, Jr., Senior District
Judge. (CA-96-1984-2-8BD)


Submitted:   September 25, 1997           Decided:   October 8, 1997


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jesse R. Lance, Appellant Pro Se. K. Douglas Thornton, THORNTON
LAW FIRM, Georgetown, South Carolina; William Walter Doar, Jr.,
MCNAIR & SANFORD, P.A., Georgetown, South Carolina, for Appellees;
G. Turner Perrow, Fred H. Moore, Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Lance v. Bell, No. CA-96-1984-2-8BD (D.S.C. Apr. 1, 1997). We deny
Perrow's motion for summary disposition. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                          AFFIRMED




                                2